USCA4 Appeal: 21-1786      Doc: 27         Filed: 10/13/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1786


        HAZEL LEE NOWELL,

                            Plaintiff - Appellant,

                     v.

        ACEPEX MANAGEMENT CORPORATION,

                            Defendant - Appellee.



        Appeal from the United States District Court for the District of South Carolina, at
        Charleston. David C. Norton, District Judge. (2:19-cv-01630-DCN)


        Submitted: September 30, 2022                                 Decided: October 13, 2022


        Before KING and WYNN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: J. David Murrell, JOHN PRICE LAW FIRM, North Charleston, South
        Carolina, for Appellant. Roopal S. Ruparelia, HAYNSWORTH SINKLER BOYD, P.A.,
        Columbia, South Carolina; Sarah P. Spruill, HAYNSWORTH SINKLER BOYD, P.A.,
        Greenville, South Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1786      Doc: 27          Filed: 10/13/2022     Pg: 2 of 3




        PER CURIAM:

               Hazel Lee Nowell appeals the district court’s order denying her Fed. R. Civ. P.

        59(e) * and 60(a), (b)(6) motion to alter or amend the court’s prior judgment dismissing her

        amended civil action as untimely. We have reviewed the record and conclude that the

        district court did not abuse its discretion in denying the motion. See United States v. Welsh,

        879 F.3d 530, 533 (4th Cir. 2018) (stating standard of review for denial of Rule 60(b)(6)

        motion); Sartin v. McNair Law Firm PA, 756 F.3d 259, 265 (4th Cir. 2014) (stating

        standard of review for denial of Rule 60(a) motion); Mayfield v. Nat’l Ass’n for Stock Car

        Auto Racing, Inc., 674 F.3d 369, 378 (4th Cir. 2012) (stating standard of review for denial

        of Rule 59(e) motion). The district court’s determinations that Nowell’s claim against

        Acepex Management Corporation in the amended complaint did not satisfy Fed. R. Civ. P.

        15(c)(1)(C) such that it related back to the filing of Nowell’s initial complaint and that the

        applicable three-year statute of limitations was equitably tolled only from March 2, 2017,

        to June 6, 2019, were not “dead wrong” such that alteration or amendment was justified

        under Rule 59(e). See TFWS, Inc. v. Franchot, 572 F.3d 186, 194 (4th Cir. 2009). Nowell,

        further, did not establish entitlement to relief under Rule 60(a), see Sartin, 756 F.3d at

        265-67, or Rule 60(b)(6), see Welsh, 879 F.3d at 533.

               Accordingly, we affirm the district court’s order on these bases. Nowell v. Acepex

        Mgmt. Corp., No. 2:19-cv-01630-DCN (D.S.C. June 17, 2021). We dispense with oral


               *
                 Nowell’s motion also invoked Fed. R. Civ. P. 52(b), but we treat the request for
        relief under this Rule as seeking alteration or amendment under Fed. R. Civ. P. 59(e).
        See St. Paul Mercury Ins. Co. v. Fair Grounds Corp., 123 F.3d 336, 339 (5th Cir. 1997).

                                                      2
USCA4 Appeal: 21-1786      Doc: 27        Filed: 10/13/2022     Pg: 3 of 3




        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    3